Filed 6/2/16 P. v. Rosenthal CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                 2d. Crim. No. B267880
                                                                          (Super. Ct. No. 2013006221)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

CYNTHIA JILL ROSENTHAL,

     Defendant and Appellant.



                   Appellant Cynthia Jill Rosenthal appeals an August 18, 2015 order
revoking and terminating probation and sentencing her to eight months in prison. (Pen.
Code, § 1203.3, subd. (a).)1
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
                   On March 28, 2016, we advised appellant that she had 30 days within
which to personally submit any contentions or issues she wished us to consider. We have
received no response from appellant.
                   The record reflects that appellant pled guilty to identity theft (§ 530.5,
subd. (a)) on February 26, 2013, and was granted 36 months probation. On March 28,
2014, appellant admitted violating probation and probation was reinstated. On


         1 All   further statutory references are to the Penal Code unless otherwise indicated.
August 14, 2015, the trial court found appellant violated probation for failing to report to
probation and submit to drug testing, using drugs, leaving a residential treatment program
and failing to report, failing to pay restitution, and driving under the influence. It revoked
and terminated appellant’s probation. On August 18, 2015, the trial court sentenced
appellant to eight months in state prison, plus a consecutive sentence of two years in a
second case for burglary (Ventura County Case No. 2012039041). We affirmed the order
revoking and terminating probation in the burglary case. (People v. Rosenthal (May 16,
2016, B267881) [nonpub. opn.].)
              We have reviewed the entire record and are satisfied that appellant’s
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED




                                           TANGEMAN, J.


We concur:



              GILBERT, P. J.




              PERREN, J.




                                              2
                             Charles W. Campbell, Jr., Judge

                            Superior Court County of Ventura

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.